Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-17-00777-CV

                    PREMIER LEARNING ACADEMY, INC., and Juan Padilla,
                                     Appellants

                                                    v.

                          Becky LUNA-CRISTAN and Miranda De La Rosa,
                                         Appellees

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 16355B
                              Honorable Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 17, 2018

DISMISSED FOR WANT OF PROSECUTION

           A filing fee and the docketing statement were due upon the filing of the notice of appeal in

this court. See TEX. R. APP. 5, 32.1; Tex. Sup. Ct., Fees Charged in the Supreme Court, In Civil

Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation, Docket

No. 15-9158 (Aug. 28, 2015). We issued an order on December 15, 2017, notifying appellants that

the filing fee had not been paid and the docketing statement had not been filed. We ordered

appellants to pay the filing fee and file the docketing statement by December 27, 2017. Our order
                                                                                       04-17-00777-CV


advised appellants that if the filing fee was not paid and the docketing statement was not filed, this

appeal would be dismissed.

       The filing fee has not been paid, and the docketing statement has not been filed. We

therefore dismiss this appeal. See TEX. R. APP. P. 5 (providing appellate courts may enforce rule

requiring payment of filing fee “by any order that is just”); Romero v. Martinez, No. 04-03-00777-

CV, 2004 WL 572331, at *2 (Tex. App.—San Antonio Mar. 24, 2004, no pet.) (mem. op.) (per

curiam) (dismissing appeal for failure to pay the filing fee); see also TEX. R. APP. P. 42.3

(permitting appellate courts to dismiss an appeal when appellant fails to comply with a court order).

                                                   PER CURIAM




                                                 -2-